Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.
 
Claims 1-18 and 21-22 are pending. Claims 19-20 are cancelled. Claims 8-12 are withdrawn from consideration as being drawn to nonelected inventions. Claim 15 is currently amended. Claims 21-22 are newly added. 

The objection to claim 15 for minor informality is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 21, the limitation “wherein the liquid composition penetrates at least 1 mm into the interstices of the particulate phase” in lines 1-3,  lacks literal basis in the specification as originally filed, see Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff'd mem. 738 F.2d 453 (Fed. Cir. 1984). Hence, said limitation contains new matter. While Applicant stated that the disclosure in para. [0008] indicates that the liquid composition diffuses into the pores of the particulate phase, and para. [0098] (of the PG Publication) indicates that the gel phase can penetrate a maximum of 1 mm into the interstices of the immediately underlying powder phase, there is no literal basis for “the liquid composition penetrates at least 1 mm into the interstices of the particulate phase.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 13-15 and 17 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 2012/0108487), hereinafter “Graham” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
Graham teaches a water-soluble multi-phase unit dose detergent compositions which comprise at least two different phase form compositions like at least one powder phase composition and at least one gel phase composition, in which case the multi-phase unit dose detergent composition may further comprise at least one liquid composition, wherein the at least two different phases demonstrate little or no visible intermixing at the interphase between said phases (wherein the underlined terms read on the limitation “the at least one particulate phase is impregnated with the at least one liquid composition of instant claim 1; see paragraph [0023], page 2), and the at least two different phases are in direct contact with each other (see paragraph [0038], page 3) (hence, meets instant claims 1 and 6) . The powder phase is construed to be flowable (which meets instant claims 2 and 13). In Example 1, unit dose automatic dishwashing compositions were prepared by layering powder and gel/liquid detergent formulations and other components sequentially into a pouch container made of polyvinyl alcohol, the powder formulation contains sodium carbonate (a  builder), sodium percarbonate (a bleaching agent), protease/amylase blend and perfume, among others, and the gel/liquid contains sodium stearate (a surfactant), 18.99 wt% deionized water and optionally non-ionic surfactants and fragrance  (see paragraphs [0087]-[0091], page 10) (which meets instant claims 3, 7 and 14). Please note that the 18.99 wt% deionized water in the gel/liquid formulation reads on “low in water” of instant claim 15 inasmuch as “low in water” is defined in the specification at paragraph [0033] as having water in an amount of 20 wt% or less. In Example 4, Graham teaches a unit dose automatic dishwashing composition as in Example 1, wherein the end product comprises 82% powder and 18% gel, hence, the weight ratio of the gel/liquid to powder is 18:82 or 1:5 (which meets instant claims 4 and 17). Graham teaches the limitations of the instant claims. Hence, Graham anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied to claims 1-4, 6-7, 13-15 and 17 above.
	Regarding claims 21-22, Graham teaches the features as discussed above. As discussed above, Graham teaches that the at least two different phases demonstrate little intermixing at the interphase between said phases (see paragraph [0023]). Graham, however, fails to specifically disclose that the liquid composition penetrates at least 1 mm into the interstices of the particulate phase as recited in claim 21, and wherein the gel phase penetrates a maximum of 1 mm into the interstices of the immediately underlying particulate phase during a storage period of 4 weeks at 25oC as recited in claim 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid phase to penetrate at least 1 mm into the interstices of the solid powder phase, or the gel phase penetrates a maximum of 1 mm into the interstices of the immediately underlying solid powder phase because Graham teaches that the at least two different phases demonstrate little intermixing at the interphase between said phases, and the term “little” in its ordinary meaning means small in size, amount or degree, hence, would encompass at least 1 mm or a maximum of 1 mm penetration of the liquid or gel phase into the solid powder phase. 

Claims 1-7, 13-18  and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 2004/0224872), hereinafter “Fine” in view of Graham. 
	Regarding claims 1, 3-7, 14 and 17-18, Fine teaches heterogeneous cleaning compositions which include a heterogeneous mixture of active ingredients, which typically make up more than 75 wt-% of the heterogeneous composition, or 99 wt-% or 100 wt-% of the composition, wherein the active ingredients can include active cleaning ingredients and active conditioning ingredients, for example, at least about 25 wt-% surfactant and at least about 30 wt-% sequestrant, and wherein the heterogeneous cleaning composition can be packaged for the end user (see paragraphs [0006] and [0024]). The present heterogeneous cleaning composition can take any of a variety of heterogeneous forms, for example, the present composition can be in the form of a slurry, e.g., a nonaqueous slurry;  or a paste, powder, multi-phase liquid, gel, or the like (see paragraphs [0026] and [0181). One example of a heterogeneous composition comprises 5-75 wt% nonionic surfactant, 5-50 wt% condensed phosphate (a builder) or organic chelant (or sequestering agent), 3-50 wt% carbonate salt (alkalinity source and builder), 0-5 wt% enzyme, 0-30 wt% enzyme activity maintenance, 0.25-5 wt% anti-redeposition agent and 0-2 wt% optical brightener (see paragraph [0176], Table 2). Each of the ingredients can be added separately to the container (see paragraph [0181]). The heterogeneous cleaning composition can be produced by a method including two stream filling, wherein such a method can employ stable liquid and/or powder premixes, and the premixes can be added into the package in any of a variety of configurations and orders, layers, for example; wherein the layers can be laid down as liquid then powder, powder then liquid, powder and liquid simultaneously, many small layers, or the like (see paragraph [0187]). One specific example of a heterogeneous composition comprises 30 wt% nonionic surfactant, 29 wt% condensed phosphate, 20 wt% light density soda ash, 1 wt% enzyme, 19 wt% enzyme activity maintenance, 1 wt% anti-redeposition agent, 0.15 wt% optical brightener and 0.1 wt% anti-foam agent (see Table 6). In the above example, the liquid component is the nonionic surfactant, hence, the nonionic surfactant is 100 wt% based on the weight of the total liquid component (which reads on claims 5 and 18). In the above example the weight ratio of the liquid component, i.e., nonionic surfactant with the rest of the powder ingredients, is 30:70 or 1:2.33 (which reads on claims 4 and 17). The packaging receptacle or container may be rigid or flexible, and composed of any material suitable for containing the compositions, as for example glass, metal, plastic film or sheet, cardboard, cardboard composites, paper, and the like (see paragraph [0190]). Fine, however, fails to specifically disclose that the at least one particulate or powder phase is impregnated with the at least one liquid composition and wherein the packaging container is a water-soluble wrapping as recited in claim 1. 
	Graham, an analogous art, teaches the features as discussed above.  In particular, it is known from Graham that a powder and gel/liquid detergent formulations are packaged into a pouch container made of polyvinylalcohol, i.e., a  water soluble pouch or wrapping (see paragraph [0087]). Graham also teaches that the unit dose water-soluble detergent products have several advantages, including convenience of use and dispensing, lower cost per use, and avoiding or minimizing skin contact with potentially irritating cleaning compositions (see paragraph [0005]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the at least one particulate phase, i.e., phosphate and/or carbonate of Fine to have been impregnated by the liquid component, i.e., the nonionic surfactant because the liquid nonionic surfactant would have naturally permeated through the powdered phosphate and/or carbonate; and to have packaged the composition into a water-soluble pouch because Fine specifically desires any packaging container, and Graham discloses such water-soluble pouch or wrapping, for similar compositions, which provides convenience of use and dispensing, lower cost per use, and avoiding or minimizing skin contact with potentially irritating cleaning compositions.
	Regrading claims 2 and 13, Fine and Graham teaches the features as discussed above. In addition, Fine teaches that the heterogeneous compositions can include flowable solids (see paragraph [0029]; see also paragraph [0003]). 
	Regarding claims 15-16, Fine and Graham teaches the features as discussed above.  In addition, Fine teaches that in one embodiment, the heterogeneous compositions do not include or include only inconsequential (ineffective) amounts of water, i.e., less than about 10 wt-% water (underlinings supplied; see paragraph [0030]).
	Regarding claims 21-22,  Fine and Graham teaches the features as discussed above.  As discussed above, Fine teaches that the heterogeneous cleaning composition can take any of a variety of heterogeneous forms, for example, the present composition can be in the form of a slurry, e.g., a nonaqueous slurry;  or a paste, powder, multi-phase liquid, gel, or the like (see paragraphs [0026] and [0181).  Fine also teaches that the heterogeneous cleaning composition can be produced by a method including two stream filling, wherein such a method can employ stable liquid and/or powder premixes, and the premixes can be added into the package in any of a variety of configurations and orders, layers, for example; wherein the layers can be laid down as liquid then powder, powder then liquid, powder and liquid simultaneously, many small layers, or the like (see paragraph [0187]). In addition, Graham teaches that the at least two different phases demonstrate little intermixing at the interphase between said phases (see paragraph [0023]). Fine and Graham, fails to specifically disclose that the liquid composition penetrates at least 1 mm into the interstices of the particulate phase as recited in claim 21, and wherein the gel phase penetrates a maximum of 1 mm into the interstices of the immediately underlying particulate phase during a storage period of 4 weeks at 25oC as recited in claim 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid to penetrate at least 1 mm into the interstices of the powder phase, or the gel penetrates a maximum of 1 mm into the interstices of the immediately underlying powder because Fine teaches that the different layers can be laid down as liquid and powder or gel and powder and a person of ordinary skill in the art would reasonably expect the liquid to penetrate at least 1 mm into the interstices of the powder phase, or the gel penetrates a maximum of 1 mm into the interstices of the immediately underlying powder due to the nature of the liquid and gel which would naturally flow to the neighboring dry powder. 
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid of Fine to penetrate at least 1 mm into the interstices of the powder, or the gel to penetrate a maximum of 1 mm into the interstices of the immediately underlying solid because it is known from Graham that the at least two different phases demonstrate little intermixing at the interphase between said phases, and the term “little” in its ordinary meaning means small in size, amount or degree, hence, would encompass at least 1 mm or a maximum of 1 mm penetration of the liquid or gel into the powder of Fine. 

Response to Arguments
Applicant's arguments filed on November 15, 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-4, 6-7, 13-15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Graham, Applicant argues that Graham fails to teach the limitation of “wherein the at least one particulate phase is impregnated with the at least one liquid composition” and argues that the mere intermingling of phases does not necessarily mean that one phase “impregnates” the other. Applicant also argues that Graham does not specify the extent to which the “little intermixing” can penetrate into the particulate phase. Applicant also argues, in regards to dependent claim 6,  that there is no disclosure in Graham of a gel phase distinct from a liquid composition that impregnates the particulate phase.
	The Examiner respectfully disagrees with the above arguments because, as discussed in paragraph 8 above, Graham teaches a water-soluble multi-phase unit dose detergent compositions which comprise at least two different phase form compositions like at least one powder phase composition and at least one gel phase composition, in which case the multi-phase unit dose detergent composition may further comprise at least one liquid composition, wherein said at least two different phases demonstrate little or no visible intermixing at the interphase between said phases (see paragraph [0023], page 2) and “little intermixing” of the at least two different phases reads on the limitation “the at least one particulate phase is impregnated with the at least one liquid composition” of instant claim 1. There is nowhere in the present claim 1 wherein it is required that there is complete impregnation of the particulate phase with the at least one liquid composition, and a little intermixing or blending would read on the at least one particulate phase is impregnated with the at least one liquid phase.
	With respect to dependent claim 6, please note that claim 6 only requires that an additional gel phase is contained therein, which is taught by Graham. 
	With respect to the obviousness rejection based upon Fine in view of Graham, Applicant argues that the rejection is likewise overcome by virtue of the above arguments in Graham. 
	The response to Graham apply here as well. The above rejection is maintained for the reasons as stated in paragraph 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                          /LORNA M DOUYON/                                                                          Primary Examiner, Art Unit 1761